 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                             NORTHERN DISTRICT OF CALIFORNIA

 6                                        OAKLAND DIVISION

 7
                                                       ) Case No. 4:17-cv-04810-HSG
 8       EXELTIS USA, INC.,                            )
                                                       ) STIPULATION AND
 9                                 Plaintiff,          ) ORDER REGARDING SCHEDULE
                                                       )
10                 vs.                                 )
                                                       )
11       FIRST DATABANK, INC.,                         )
                                                       )
12                                 Defendant.          )
                                                       )
13

14

15                                                ORDER
16          Pursuant to the stipulation of the parties and good cause appearing, it is hereby ORDERED
17   as follows:
18          1.       The above stipulation is GRANTED; and
19          2.       The Court ORDERS the following discovery schedule:
20
                          Event                                           Date
21    Written discovery requests (other than limited   October 18, 2018 (RFPs)
      follow-up)
22                                                     December 14, 2018 (Interrogatories, RFAs)
      Substantially complete production on Exeltis’    October 26, 2018
23    1st RFP, 2nd RFP, and FDB’s 1st RFP
24    Completion of all other RFPs & supplemental      November 21, 2018
      collections
25    Depositions                                      November 26, 2018 through January 15, 2019
      Close of Fact Discovery                          January 15, 2019
26    Expert Disclosures                               February 15, 2019
      Rebuttal Expert Disclosures                      March 5, 2019
27
      Close of Expert Discovery                        March 15, 2019
28    Summary Judgment Motions                         March 22, 2019

     ORDER REGARDING SCHEDULE
     CASE NO. 4:17-cv-04810-HSG
 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3
     Dated: October 17, 2018               _________________________________
 4                                         Hon. Haywood S. Gilliam, Jr.
 5                                         United States District Judge

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER REGARDING SCHEDULE
     CASE NO. 4:17-cv-04810-HSG
